DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of the specification, claims 8 & 15 – 17. Claim 9 has been cancelled. Claims 1 – 7 & 18 – 20 were previously withdrawn. Claims 8 & 10 – 17 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 10, 12 – 13, & 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0169904 A1), in view of Yong et al. (KR 10-2016-0108088, submitted by Applicant with IDS on 7/14/2020) and McCormick et al. (US 2006/0061272 A1).
With regard to claim 8, Yamada teaches a display device (paragraphs [0058] & [0068]) comprising a gas barrier layer (Applicant’s “OLED encapsulation structure”) formed of a substrate film (Applicant’s “base layer”) (paragraph [0033]), and a barrier laminate (Applicant’s “OLED encapsulation layer”) formed of alternating inorganic layers 
Yamada fails to teach the optionally protective layer on the gas barrier film comprises a base film and an auxiliary film disposed on at least two opposite sides of the base film and connected to the base film, wherein the auxiliary film is softer than the base film, wherein when the protective film covers the gas barrier layer (Applicant’s OLED encapsulation structure), and the auxiliary film covers at least two opposite sides of the gas barrier layer.
Yong et al. teach an electronic device includes a front display unit comprising a protective film (encapsulation structure) contains a tempered film body 10 (Applicant’s “base film”) composed of tempered glass or hard plastic, such as PET (polyethylene terephthalate) or  PMMA (polymethylmethacrylate) (pg. 5) and an edge part (20 – 22) (Applicant’s “auxiliary film”) composed of a soft synthetic resin, such as silicone or polyurethane, located on opposite sides of the film body (pg. 5 & Figs. 1 – 4). The softer edge portion protects the edge front part of curved smart phone displays (pgs. 5 – 6 & Fig. 3).

    PNG
    media_image1.png
    203
    290
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    438
    media_image2.png
    Greyscale

Therefore, based on the teachings of Yong et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to protect the curved edge of an OLED, such as a smart phone, when a soft adhesive (244) region of a protective layer is position along the edges (opposite sides) a hard planar base film rather than below it.
When considering the teachings of Yong et al. combined with Yamada, the edge part (auxiliary film) covers a peripheral surface of the barrier film (encapsulation film), 
Yamada teach the barrier laminate and gas barrier film are favorably used for organic electroluminescent (EL) devices (paragraph [0068]), but do not explicitly teach the organic EL device is an organic light-emitting diode device.
McCormick et al. teach encapsulation films are useful for extending the lifetime of organic light emitting diodes (OLEDSs). The diodes are susceptible to moisture degradation. Sealing the electrodes with encapsulation films and various other protective layers reduces the contact of the OLED reactive materials with moisture (paragraphs [0002] – [0003]).
Therefore, based on the teachings of McCormick et al., it would have been obvious to one of ordinary skill in the art to utilize the encapsulation structure taught by the combination of Yamada and Yong et al. inside an OLED device because OLEDs require the same protection from the environment as other organic EL devices, such as moisture degradation.

With regard to claims 10 & 12, Yamada teaches the addition of optional adhesion layers as needed (paragraph [0051]). The adhesion layers are composed of acrylic resin or polyurethane resin (paragraphs [0060] – [0064]). It would have been obvious to one of ordinary skill in the art to improve adhesion between the barrier film and the optional protective layer by incorporating an adhesive layer (Applicant’s “second base film” and “second auxiliary film”) between the protective layer (Applicant’s “first 
With regard to claim 13, as discussed above, Yong et al. teach the edge part (“auxiliary film”) covers the peripheral surface of the corresponding film body (“base film”).
With regard to claim 16, Yamada teaches the functional film, such as a protective film, covers the barrier film (encapsulation film). When considering the teachings of Yong et al. combined with Yamada, the tempered body (Applicant’s “base film”) covers the first inorganic material disposed on the top portion of the barrier film, and the edge part (auxiliary film) covers a peripheral surface of the barrier film (encapsulation film).
With regard to claim 17, Yamada teaches the functional film, such as a protective film, covers the barrier film (encapsulation film). When considering the teachings of Yong et al. combined with Yamada, the edge part (auxiliary film) covers a peripheral surface of the barrier film (encapsulation film), the edge part automatically falls down and extends along the peripheral surface of the barrier film, as shown in Yong’s figure 3A above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada & Yong et al., as applied to claim 8 above, and further in view of Zhang (WO 2018/214634 A1).
Note: 2019/0198408 A1 is cited herein as the English language equivalent of WO 2018/214634 A1.
With regard to claim 11, Yong et al. teach the tempered film body 10 (Applicant’s “base film”) composed of tempered glass or hard plastic, such as PET (polyethylene terephthalate) or PMMA (polymethylmethacrylate) (pg. 5) and an edge part (20 – 22) (Applicant’s “auxiliary film”). Yong et al. teach soft synthetic resin of the edge region is composed of polyurethane or silicone, but do not teach the soft synthetic resin of the edge region composed of PET, PMMA, or OPP. 
Zhang teaches display panels comprising a soft, waterproof protective film on end surfaces (paragraphs [0007] & [0023]) of an outer surface of the cover plate of a display panel (Fig. 1 & paragraph [0022]). The protective film is preferably formed of  polyethylene terephthalate (PET) film, which has excellent physical mechanical properties in a broad temperature range, a long-term service temperature up to 120°C, good creep resistance, fatigue durability, abrasion resistance, dimensional stability at a high temperature and a high frequency (paragraph [0024]).
Therefore, based on the teachings of Zhang, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the soft edge material taught by Yong with a PET edge material because soft PET has good creep resistance, fatigue durability, abrasion resistance, and dimensional stability in a broad temperature range.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada & Yong et al., as applied to claim 8 above, and further in view of Shepherd (U.S. Patent No. 5,137,787).
With regard to claim 14, Yamada et al. fail to teach the viscosity of the second auxiliary film is less than or equal to viscosity of the first auxiliary film.
Shepherd teaches control of the viscosity of a thermoplastic or thermoset liquid resin 7 is important in achieving a strong bond between the (liquid) resin layer 8 and a protective film layer 15 composed of urethane and acrylic polymer components (Applicant’s “first auxiliary film”). Low viscosity adhesive resins (Applicant’s “second auxiliary film”) increase the wetting effect on the film and therefore a higher total bond strength between the protective film and the panel. Complete surface contact between the film and the resin layer is essential in order to achieve the maximum hydrogen bonding effect (Col. 4, Line 60 – Col. 5, Line 2).
Therefore, based on the teachings of Sheperd, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply the adhesive layer (Applicant’s “second auxiliary film”) at a low viscosity relative to the adjoining protective layer (Applicant’s “first auxiliary film”) to increase the wetting effect and form a higher total bond strength between the protective layer and an adjoining lower layer (barrier layer taught by Yamada).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada & Yong et al., as applied to claim 8 above, and further in view of Johnson et al. (US 2019/0127609 A1).
claim 15, Yamada and Yong et al. teach an adhesive material between the protective layer and the OLED. However, the references cited above do not teach the presence of a release film laminated to the lower surface of the base film and a lower surface of the auxiliary film before the protective layer is used to cover the OLED. 
Johnson et al. teach organic electronic devices comprising a barrier construction (protective layer) comprising a barrier film (first base film & first auxiliary film) and a barrier adhesive (second base film & second auxiliary film) to protect the device (paragraph [0002] – [0003]). A release liner is used to protect the outer surface of the barrier adhesive. To use the barrier construction with an OLED, remove a release liner to adhere the barrier construction (barrier film and barrier adhesive) to the OLED it will protect (paragraphs [0091] – [0093]).
Therefore, based on the teachings of Johnson et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a release film laminated to the lower surface of the base film and a lower surface of the auxiliary film before the protective layer is used to cover the OLED because a release layer protects the outer surface of a protective layer before use on an OLED surface.

Response to Arguments
Applicant argues, “Regarding the rejections of Claim 9, the Examiner states that Claim 9 is unclear what the Applicant means by an [e]vaporating layer. The Applicant respectfully disagrees. To processed with the examination process, the Applicant has cancelled Claim 9” (Remarks, Pg. 16).


Applicant argues, “Regarding the rejections of Claim 16 – 17, the Examiner states that the Applicant claims the protective film covers the OLED encapsulation structure. The Applicant’s claim 8 is drawn to an OLED encapsulation structure comprising a protective film covering an OLED encapsulation layer. In claims 16 – 17, with the exception of the preamble, the Applicant appears to have intended OLED encapsulation structure to be a reference to the OLED encapsulation layer. The above rejections is caused by typos. The Applicant has amended ‘encapsulation structure’ of Claim 8 & 15 – 17 into ‘encapsulation layer’, and the corresponding portions of the specification are also amended accordingly” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: In light of the amendments of claims 15 – 17 & the specification, the rejection of claims 16 - 17 under 35 U.S.C. 112(b) has been withdrawn.

Applicant argues, “…Yamada, Yong et al., and McCormick et al. all fail to discloses ‘the base film covers a top portion of the OLED encapsulation layer, and the auxiliary film covers at least two opposite sides of the OLED encapsulation layer’…As mentioned by the Examiner, Yong et al. teach a protective film for protecting a curved small phone display, but not for protecting an OLED encapsulation structure from being contaminated by dust or particles…Yong et al. only teach a protective film attached on the cover glass, and the protective film has a softer edge portion can protect the edge an auxiliary film covering at least two opposite sides of the OLED encapsulation layer. Therefore, Claim 1 is non-obvious under 35 U.S.C. 103, and should be allowable” (Remarks, Pgs. 17 – 18).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s OLED encapsulation layer is part of the display. Therefore, a protective film for protecting the side edge of the display will also protect the encapsulation layer along the side edge.
	Second, contrary to Applicant’s assertion that the protective film does not cover the sides of the OLED encapsulation layer, Fig. B of Yong et al. clearly shows the edge part (20) (Applicant’s “auxiliarly film”) protects the entire side edge of the cover laminate comprising layers 30, 15, 13, & 10 (see Fig. B below) and said edge part (“auxiliary film” of “protective film”) extends all the way down the side of the cover laminate to the 

    PNG
    media_image3.png
    220
    331
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    205
    201
    media_image4.png
    Greyscale


Applicant argues, “Claims 10 – 17 directly or indirectly depend upon independent amended Claim 8. Based on this dependency, it is respectfully asserted that dependent Claims 10 – 17 are necessarily allowable at least because of the reason that independent Claim 8 is allowable” (Remarks, Pg. 18).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781